DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, applicant discloses on line 4 in claim 4 “and; and” but should read “and”.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6, 10, 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6, 10, 15 and 22, applicant discloses a “high temperature epoxy”, however applicant fails to clearly define what they call as “high temperature epoxy”. Someone having ordinary skill in the art could have a different interpretation of what they define as “high temperature epoxy”, thus the metes and bounds of the claim are left undefined and unclear. Furthermore the applicants specification is silent on their definition of “high temperature epoxy” that demonstrates in such a way as to reasonably convey to one skilled in the relevant art. For examining purposes, examiner is interpreting “high temperature epoxy” as any kind of epoxy capable of withstanding heat. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "high temperature epoxy" in claims 6, 10, 15 and 22 is a relative term which renders the claim indefinite.  The term “high temperature epoxy " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claims 6, 10, 15 and 22, applicant discloses a “high temperature epoxy”, however applicant fails to clearly define what they call as “high temperature epoxy”. Someone having ordinary skill in the art could have a different interpretation of what they define as “high temperature epoxy”, thus the metes and bounds of the claim are left indefinite and unclear. Furthermore the applicants specification is silent on their definition of “high temperature epoxy” that demonstrates in such a way as to reasonably . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11, 13-16, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (Document Id.: US 20110162463 A1) .

Regarding claim 1, Allen teaches a housing defining a cavity, the housing including a cylindrical body having a first opening and a second opening (Fig.1A-1C, 11, transducer ports 14,15,  Fig.2, 105, 165, Paragraph, 53, lines 5-9)

Further regarding claim 1, Allen teaches a first plug positioned within the first opening, and a second plug positioned within the second opening, each plug having a recess extending from an external surface of a respective one of the first or second plugs to a location ultrasonically adjacent the cavity. (Fig.3, 300, Paragraph 63)

Further regarding claim 1, Allen teaches a pair of transducer assemblies, each transducer assembly positioned within the recess of the respective one of the first or second plugs. (Fig.1A, 12-15, Fig.3, 200, Paragraph 63)

Further regarding claim 1, Allen teaches each transducer assembly including; a signal connector positioned within the recess adjacent the external surface (Fig.2, Fig.3, 125, 216), a transducer having a piezoceramic element (212) positioned within the recess at the location ultrasonically adjacent the cavity (Paragraph 66, lines 10-12, Paragraph 125), and a metallic interconnection spring interconnecting the transducer to the signal connector. (Fig.3, 306, Paragraph 107, Paragraph 111) 

Regarding claim 3, Allen teaches wherein each transducer further comprises: a metallic contact disk (302, 308) having a first surface and a second surface, the first surface configured to engage the metallic interconnection spring (306). (Fig.8, Fig.3, 200, 302, 308, 306, 310, Paragraph 86)

Further regarding claim 3, Allen teaches an inner ceramic cylinder defining a cylindrical passage, the inner ceramic cylinder supporting the piezoceramic element (212) at one end of the cylindrical passage and the metallic contact disk (302, 308) at the other end of the cylindrical passage. (Paragraph 64-67, Fig.8, Fig.6, Fig.3, Fig.5, 200, 211, 213, 302, 308)

Further regarding claim 3, Allen teaches an internal connection spring (306) positioned within the cylindrical passage and interconnecting the piezoceramic element (212) to the second surface of the metallic contact disk (302, 308) and an outer metallic cylinder adjacent an outer surface of the inner ceramic cylinder. (Fig.8, Fig.3, 212, 216, 235, 302, 308, 306, Paragraph 66, lines 10-12)

Regarding claim 4, Allen teaches wherein the transducer further comprises: an annular channel (223) in the outer surface of the inner ceramic cylinder. (Fig.3 – Fig.4, 223, Paragraph 72) 

Further regarding claim 4, Allen teaches a borehole (236) extending through the inner ceramic cylinder from the cylindrical passage between the metallic contact disk (302, 308) and the piezoceramic element (212) to the annular channel (223). (Fig.3 – Fig.4, 236, 302, 308, 212, 223, Paragraph 74, Paragraph 66, lines 10-12) 

Further regarding claim 4, Allen teaches a vent hole (944) extending through the outer metallic cylinder, the vent hole positioned adjacent the annular channel when the inner ceramic cylinder is surrounded by the outer metallic cylinder. (Fig.20, 944, Paragraph 169)

Regarding claim 5, Allen teaches wherein the metallic contact disk (302, 308) has a first diameter, the internal connection spring (306) has a second diameter and a ring (310) having an outer dimension equal to the first diameter and an inner dimension equal to the second diameter. (Fig.8, 302, 308, 310, 306, Paragraph 86)

Further regarding claim 5, Allen teaches a main body that supports the piezoceramic element, the main body having a first inner diameter equal to the second diameter in a first portion and a second inner diameter equal to the first diameter in a second portion, the second portion configured to support the metallic contact disk and the ring. (Fig.3, Fig.8, 212, 302, 308, 306, 310, Paragraph 66, lines 10-12)

Regarding claim 6, Allen teaches high temperature epoxy between the ring and the main body, between the piezoceramic element and the main body, and between the main 

Regarding claim 7, Allen teaches wherein each signal connector (216, 125) comprises: an inner connection element; an outer engagement element adapted to engage the recess of the respective one of the first or second plugs; and a ceramic insulator positioned between the inner connection element and the outer engagement element. (Paragraph 69, Paragraph 195,  Fig.5 – Fig.6, 216)


Regarding claim 9, Allen teaches wherein the recess of the respective one of the first or second plugs has threads and the outer engagement element has mating threads positioned {00237949-1 }11/15AMT-101USPATENT APPLICATION to mate with the threads of the respective one of the first or second plugs to secure the transducer assembly within the respective one of the first or second plugs. (Paragraph 61, Paragraph 73, Fig.4, 169, 221, 232, Fig.14, 844, 819, Paragraph 129)

Regarding claim 10, Allen teaches high temperature epoxy between the inner connection element and the ceramic insulator and between the outer engagement element and the ceramic insulator. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67)

Regarding claim 11, Allen teaches a signal connector (Fig.2, Fig.3, 125, 216), a transducer having a piezoceramic element (Fig.3 – Fig.6, 212, Paragraph 66, lines 10-12, Paragraph 125), and a metallic interconnection spring interconnecting the transducer to the signal connector. (Fig.3, 306, Paragraph 107, Paragraph 111)

Further regarding claim 11, Allen teaches wherein each transducer further comprises: a metallic contact disk (302, 308) having a first surface and a second surface, the first 

Further regarding claim 11, Allen teaches an inner ceramic cylinder defining a cylindrical passage, the inner ceramic cylinder supporting the piezoceramic element (212) at one end of the cylindrical passage and the metallic contact disk (302, 308) at the other end of the cylindrical passage. (Paragraph 64-67, Fig.8, Fig.6, Fig.3, Fig.5, 200, 211, 213, 302, 308)

Further regarding claim 11, Allen teaches an internal connection spring (306) positioned within the cylindrical passage and interconnecting the piezoceramic element (212) to the second surface of the metallic contact disk (302, 308) and an outer metallic cylinder adjacent an outer surface of the inner ceramic cylinder. (Fig.8, Fig.3, 212, 216, 235, 302, 308, 306, Paragraph 66, lines 10-12)

Regarding claim 13, Allen teaches wherein the transducer further comprises: an annular channel (223) in the outer surface of the inner ceramic cylinder. (Fig.3 – Fig.4, 223, Paragraph 72) 
Further regarding claim 13, Allen teaches a borehole (236) extending through the inner ceramic cylinder from the cylindrical passage between the metallic contact disk (302, 308) and the piezoceramic element (212) to the annular channel (223). (Fig.3 – Fig.4, 236, 302, 308, 212, 223, Paragraph 74, Paragraph 66, lines 10-12) 

Further regarding claim 13, Allen teaches a vent hole (944) extending through the outer metallic cylinder, the vent hole positioned adjacent the annular channel when the inner ceramic cylinder is surrounded by the outer metallic cylinder. (Fig.20, 944, Paragraph 169)

Regarding claim 14, Allen teaches wherein the metallic contact disk (302, 308) has a first diameter, the internal connection spring (306) has a second diameter and a ring (310) having an outer dimension equal to the first diameter and an inner dimension equal to the second diameter. (Fig.8, 302, 308, 310, 306, Paragraph 86)

Further regarding claim 14, a main body that supports the piezoceramic element, the main body having a first inner diameter equal to the second diameter in a first portion and a second inner diameter equal to the first diameter in a second portion, the second portion configured to support the metallic contact disk and the ring. (Fig.3, Fig.8, 212, 302, 308, 306, 310, Paragraph 66, lines 10-12)

Regarding claim 15, Allen teaches high temperature epoxy between the ring and the main body, between the piezoceramic element and the main body, and between the main body and the outer metallic cylinder. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67, Paragraph 66, lines 10-12)

Regarding claim 16, Allen teaches wherein each signal connector (216, 125) comprises: an inner connection element; an outer engagement element adapted to engage the recess of the respective one of the first or second plugs; and a ceramic insulator positioned between the inner connection element and the outer engagement element. (Paragraph 69, Paragraph 195,  Fig.5 – Fig.6, 216)


Regarding claim 18, Allen teaches a piezoceramic element. (Fig.3 – Fig.6, 212, Paragraph 66, lines 10-12, Paragraph 125) and a metallic contact disk (302, 308) having a first surface and a second surface. (Fig.8, Fig.3, 200, 302, 308, 306, 310, Paragraph 86)

Further regarding claim 18, Allen teaches an inner ceramic cylinder defining a cylindrical passage, the inner ceramic cylinder supporting the piezoceramic element (212) at one end of the cylindrical passage and the metallic contact disk (302, 308) at the other end of the cylindrical passage. (Paragraph 64-67, Fig.8, Fig.6, Fig.3, Fig.5, 200, 211, 213, 302, 308)

Further regarding claim 18, Allen teaches an internal connection spring (306) positioned within the cylindrical passage and interconnecting the piezoceramic element (212) to the second surface of the metallic contact disk (302, 308) and an outer metallic cylinder adjacent an outer surface of the inner ceramic cylinder. (Fig.8, Fig.3, 212, 216, 235, 302, 308, 306, Paragraph 66, lines 10-12)

Regarding claim 20, Allen teaches wherein the transducer further comprises: an annular channel (223) in the outer surface of the inner ceramic cylinder. (Fig.3 – Fig.4, 223, Paragraph 72) 

Further regarding claim 20, Allen teaches a borehole (236) extending through the inner ceramic cylinder from the cylindrical passage between the metallic contact disk (302, 308) and the piezoceramic element (212) to the annular channel (223). (Fig.3 – Fig.4, 236, 302, 308, 212, 223, Paragraph 74, Paragraph 66, lines 10-12) 

Further regarding claim 20, Allen teaches a vent hole (944) extending through the outer metallic cylinder, the vent hole positioned adjacent the annular channel when the inner ceramic cylinder is surrounded by the outer metallic cylinder. (Fig.20, 944, Paragraph 169)

Regarding claim 21, Allen teaches wherein the metallic contact disk (302, 308) has a first diameter, the internal connection spring (306) has a second diameter and a ring (310) having an outer dimension equal to the first diameter and an inner dimension equal to the second diameter. (Fig.8, 302, 308, 310, 306, Paragraph 86)

Further regarding claim 21, Allen teaches a main body that supports the piezoceramic element, the main body having a first inner diameter equal to the second diameter in a first portion and a second inner diameter equal to the first diameter in a second portion, the second portion configured to support the metallic contact disk and the ring. (Fig.3, Fig.8, 212, 302, 308, 306, 310, Paragraph 66, lines 10-12)

Regarding claim 22, Allen teaches high temperature epoxy between the ring and the main body, between the piezoceramic element and the main body, and between the main body and the outer metallic cylinder. (Fig.4, Fig.5, Fig.7,Fig.14, 214, 218, 256, 814, Paragraph 67, Paragraph 66, lines 10-12)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen.

Regarding claim 8, Allen teaches wherein the inner connection element has a coax connector on a first end and a protrusion on a second end adapted to engage the metallic interconnection spring. (Paragraph 69, Fig.3, 216, 306) Allen does not explicitly teach a banana socket however it would have been obvious to one having ordinary skill in the art at the time the invention was filled to use a banana socket, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 17, Allen teaches wherein the inner connection element has a coax connector on a first end and a protrusion on a second end adapted to engage the metallic interconnection spring. (Paragraph 69, Fig.3, 216, 306) Allen does not explicitly teach a banana socket however it would have been obvious to one having ordinary skill In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Martinotto (Document Id: US 20140311833 A1). 

Regarding claim 2, Allen teaches a piezoceramic element (212, Paragraph 66, lines 10-12) but does not explicitly teach wherein the piezoceramic element is modified lead metaniobate or modified lead zirconate titanate.
Martinotto, in the same field of endeavor teaches wherein a piezoceramic element is modified lead metaniobate or modified lead zirconate titanate. (Paragraph 42, lines 4-8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Allen to incorporate wherein the piezoceramic element is modified lead metaniobate or modified lead zirconate titanate as taught by Martinotto in order for the piezoceramic element to have a low aging characteristics and low mechanical Q and a highly stable dielectric constant with variations of temperature and pressure.

Regarding claims 12 and 19, claims 12 and 19 are rejected under the same reasons as claim 2 detailed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645